DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims filed on 10/29/2019 are acknowledged and have been fully considered. Claims 1-4 and 6-20 are pending. This is the first Office Action on the merits of the claims.

Claims – Non Compliant
The claims filed on 10/12/2019 are not in accordance with 37 C.F.R. 1.75 (f) which states: If there are several claims, they shall be numbered consecutively in Arabic numerals. Claim 5 is missing in the instant claims. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The instant application is a continuation of U.S. Application 15/235,536 (now US Patent 10,457,610), which is a continuation of U.S. Application 14/033,339 (now US Patent 9,428,425) which claims benefit to provisional U.S. Application 61/703,644 filed on 09/20/2012.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, U.S. Application 15/235,536, U.S. Application 14/033,339 and U.S. Application 61/703,644 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 1, 11 and 19 recite the microalgae consortium composition to comprise Nannochloropsis sp. This species of microorganism is only disclosed in the originally filed claims on 10/29/2019. The prior filed applications and the instant specification do not disclose anywhere the microalgae consortium composition to comprise Nannochloropsis sp. The instant specification and the prior filed applications only disclose the microalgae consortium composition to comprise Nannochloris sp. See [0025], [0026], [0098],[0144] of instant specification. See lines 3, 7 and 13 on page 7, line 8 on page 19, line 5 on page 33 of specification of US 15/235,536. See lines 3, 7 and 13 on page 7, line 8 on page 19, line 5 on page 33 of specification of US 14/033,339. See [0022] on page 6, [0023] on page 7, [0028] on page 18, [0067] on page 32 of specification of US 61/703,644. See claims 3, 6, 7, 13 and 14 of US 61/703,644. Nannochloris sp. and Nannochloropsis sp. are two distinct microorganisms. For evidence, see the attached NCBI taxonomy entries, Nannochloris (NCBI Taxonomy Entry, 2022) and Nannochloropsis (NCBI Taxonomy Entry, 2022). The prior filed applications do not provide support for the microalgae consortium composition to comprise Nannochloropsis sp. Therefore, the earliest effective U.S. filing date afforded the subject matter in instant claims 1-4, 6-9, 11, 14, 15, 17 and 19 is 10/29/2019, the filing date of the instant claims.
Claims 10, 12, 13, 16, 18 and 20 do not require the microalgae consortium composition to comprise Nannochloropsis sp. The earliest effective U.S. filing date afforded the subject matter in instant claims 10, 12, 13, 16, 18 and 20 is 09/20/2012, the filing date of provisional U.S. App. No. 61/703,644.

Specification - Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 11 and 19 recite the microalgae consortium composition to comprise Nannochloropsis sp. This limitation is only disclosed in the originally filed claims on 10/29/2019. The instant specification does not provide support for the microalgae consortium composition to comprise Nannochloropsis sp. The instant specification only discloses the microalgae consortium composition to comprise Nannochloris sp. See [0025], [0026], [0098],[0144] of instant specification. The instant specification does not disclose anywhere the microalgae consortium composition to comprise Nannochloropsis sp.

Claim Objections
Claim 1 is objected to because of the following informalities:  The algal name “Clamydomonas moewusii” in line 4 is mis-spelled. It is suggested to be amended to “Chlamydomonas moewusii”. 
Claim 2 is objected to because of the following informalities:  Claim 2 recites the microalgae consortium to further comprise “Scenedesmus obliquus” in line 2. However, claim 2 is dependent from claim 1 which already recites this algae in line 3. Therefore, claim 2 is repeating “Scenedesmus obliquus” twice. It is suggested to delete “Scenedesmus obliquus” in claim 2.
Claims 10 and 18 are objected to because of the following informalities: The claims recite “Chlamydomonas moewusii” in line 3 of each claim. The term “Chlamydomonas moewusii” is underlined which indicates the claim has been amended and the underlined text is added matter. See MPEP 714 II C (B). However the instant claims have not been amended. They are the original claims filed 10/29/2019. It is suggested to remove underlining and amend to “Chlamydomonas moewusii”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The earliest effective U.S. filing date afforded the subject matter in instant claims 1-4, 6-9, 11, 14, 15, 17 and 19 is 10/29/2019.
Claims 1-4, 6-9, 11, 14, 15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blotsky (US 2017/0066697; Pub. Mar. 9, 2017; Applicant IDS) in view of Ganuza (US 2013/0205850; Pub. Aug. 15, 2013; Applicant IDS).
Regarding claims 1, 2, 11, and 19, Blotsky teaches a method of treating soil, comprising applying to the soil a microalgae consortium composition comprising Scenedesmus dimorphus, Scenedesmus obliquus, Chlorella sorokiniana, Chlorella vulgaris, Cosmocladium perissum, Chlamydomonas sajao, Scenedesmus quadricauda, and Chlamydomonas moewusii (see claim 6). Blotsky teaches the microalgae consortium is flocculated by Paenibacillus polymyxa (see claim 1). Blotsky teaches adding the flocculent to the algal culture tank and harvesting the flocculated cells (see [0033],[0034]). Therefore the harvested cells would also comprise Paenibacillus polymyxa. Blotsky teaches the sodium in the soil is solubilized in the method (see claim 8). Blotsky teaches the cation exchange capacity of the soil is increased after application of the microalgae composition (see [0142], Table 6, see claim 7).
Blotsky does not teach the microalgae consortium composition to comprise Nannochloropsis sp.
Ganuza teaches plant fertilizer compostions comprising microalgae (see claim 33). Ganuza teaches applying the composition to the soil in which a plant is growing or will be planted (see claim 37). Ganuza teaches the microalgae in its products can be selected from Nannochloropsis sp. (see [0026]) and teaches Nannochloropsis may be a rich source of minerals, fatty acids and proteins (see [0012]). Ganuza also teaches Chlorella vulgaris, Chlorella sorokiniana, Nannochloris sp., can be included in its compositions (see [0026]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the microalgae consortium composition of Blotsky to add microalgae Nannochloropsis sp. as taught by Ganuza. One of ordinary skill in the art would be motivated to do so because Ganuza teaches Nannochloropsis is included in plant fertilizer compositions and may be a rich source of minerals, fatty acids and proteins. 
Regarding claims 3-4, 6-7 and 14-15, Blotsky teaches the microalgae consortium may be provided to soil before seed is planted in the soil, after seed is planted, after plants emerge and at any time point during the life of the plant (see [0018]).
Regarding claims 8, 9 and 17, Blotsky teaches the concentration of each type of microalgae in the consortium is at least 1 x 103 cells/ml (see claim 6).
The teachings of Blotsky and Ganuza render claims 1-4, 6-9, 11, 14, 15, 17 and 19 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 12, 13, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 14-16 and 20 of U.S. Patent No. 10,457,610 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Regarding examined claims 10 and 18, reference claim 4 recites a method of solubilizing sodium in soil, comprising applying to soil a microalgae consortium composition comprising Scenedesmus quadricauda, Chlorella vulgaris, Scenedesmus dimorphus, Scenedesmus obliquus, Chlamydomonas moewusii, Chlorella sorokiniana, Cosmocladium perissum, Chlamydomonas sajao and Paenibacillus polymyxa. Reference claim 4 does not recite a method of increasing cation exchange capacity of a soil as recited in examined claim 18, however, this limitation is the intended outcome of the method. The only active method step in examined claim 18 is applying a microalgae consortium comprising Chlamydomonas moewusii, Cosmocladium perissum and Paenibacillus polymyxa to soil and Reference claim 4 recites this same active step. So the method of reference claim 4 would also have the same intended outcome of increasing cation exchange capacity of a soil.
Regarding examined claim 12, reference claim 14 recites the microalgae consortium is applied to soil before seeds or plants are planted in the soil.
Regarding examined claim 13, reference claim 15 recites the microalgae consortium is applied to soil after seeds or plants are planted in the soil.
Regarding examined claims 16 and 20, reference claim 20 recites wherein the concentration of each type of microalgae in the microalgae consortium applied is at least 1x103 cells/ml.
Examined claims 10, 12, 13, 16, 18 and 20 are anticipated by claims 4, 14-16 and 20 of U.S. Patent No. 10,457,610.

Claims 1-4, 6-9, 11, 14, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,457,610 (reference claims) in view of Ganuza (US 2013/0205850).
Regarding examined claims 1, 2, 11, 19, reference claim 1 recites a method of solubilizing sodium in soil, comprising applying to soil a microalgae consortium composition comprising Scenedesmus quadricauda, Chlorella vulgaris, Scenedesmus dimorphus, Scenedesmus obliquus and Chlamydomonas moewusii. Reference claim 2 recites, wherein the microalgae consortium further comprises Chlorella sorokiniana, Cosmocladium perissum, and Chlamydomonas sajao. Reference claims 3,4 recite wherein the microalgae consortium further comprises Paenibacillus polymyxa. The reference claims do not recite Nannochloropsis sp.
Ganuza teaches plant fertilizer compostions comprising microalgae (see claim 33). Ganuza teaches applying the composition to the soil in which a plant is growing or will be planted (see claim 37). Ganuza teaches the microalgae in its products can be selected from Nannochloropsis sp. (see [0026]) and teaches Nannochloropsis may be a rich source of minerals, fatty acids and proteins (see [0012]). Ganuza also teaches Chlorella vulgaris, Chlorella sorokiniana, Nannochloris sp., can be included in its compositions (see [0026]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the microalgae consortium composition of the reference claims to add microalgae Nannochloropsis sp. as taught by Ganuza. One of ordinary skill in the art would be motivated to do so because Ganuza teaches Nannochloropsis is included in plant fertilizer compostions and may be a rich source of minerals, fatty acids and proteins. 
Regarding examined claims 3, 6, 14, reference claims 5,8,11,14 recite the microalgae consortium is applied to soil before seeds or plants are planted in the soil.
Regarding examined claims 4, 7, and 15, reference claims 6,9,12,15 recite the microalgae consortium is applied to soil after seeds or plants are planted in the soil.
Regarding examined claims 8, 9 and 17, reference claims 17-20 recite wherein the concentration of each type of microalgae in the microalgae consortium applied is at least 1x103 cells/ml.
Examined claims 1-4, 6-9, 11, 14, 15, 17 and 19 are rendered obvious over claims 1-20 of U.S. Patent No. 10,457,610 (reference claims) in view of Ganuza.

Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,428,425 (reference claims) in view of Ganuza (US 2013/0205850) and Kharbanda (US 6,602,500).
Regarding examined claims 1, 2, 10, 11, 18, 19, reference claim 1 recites a method of treating soil, comprising applying to the soil a microalgae consortium composition comprising Scenedesmus dimorphus, Scenedesmus obliquus, Chlorella sorokiniana,  Chlorella vulgaris, Cosmocladium perissum, Chlamydomonas sajao, Scenedesmus quadricauda, and Chlamydomonas moewusii. Reference claim 3 recites the sodium in the soil is increased (as recited in examined claims 1 and 10). Reference claim 2 recites the cation exchange capacity of the soil increased (as recited in examined claim 18). 
The reference claims do not recite Nannochloropsis sp. (as recited in examined claims 1, 11 and 19) and Paenibacillus polymyxa (as recited examined claims 2, 10 and 18).
Ganuza teaches plant fertilizer compostions comprising microalgae (see claim 33). Ganuza teaches applying the composition to the soil in which a plant is growing or will be planted (see claim 37). Ganuza teaches the microalgae in its products can be selected from Nannochloropsis sp. (see [0026]) and teaches Nannochloropsis may be a rich source of minerals, fatty acids and proteins (see [0012]). Ganuza also teaches Chlorella vulgaris, Chlorella sorokiniana, Nannochloris sp., can be included in its compositions (see [0026]).
Kharbanda teaches Paenibacillus polymyxa strain PKB1 is capable of producing an antibiotic against fungi and teaches its use in pesticides and biocontrol agents (see col. 2 lines 22-33). Kharbanda teaches applying the strain as a fungicide to a medium in which the crop will be grown or adding to a mixture of compost and soil (see claims 13,14, see col. 35 lines 19-21). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the microalgae consortium composition of the reference claim 1 to add Nannochloropsis sp. as taught by Ganuza and Paenibacillus polymyxa strain PKB1 as taught by Kharbanda. One of ordinary skill in the art would be motivated to do so because Ganuza teaches Nannochloropsis is included in plant fertilizer compostions and may be a rich source of minerals, fatty acids and proteins. One of ordinary skill in the art would be motivated to do so because Kharbanda teaches Paenibacillus polymyxa strain PKB1 produces antibiotics against fungi and added to soil as a fungicide.
Regarding examined claims 3-4, 6-7 and 12-15, Ganuza teaches applying the composition to the soil in which a plant is growing (which is after planting) or will be planted (which is before planting). See claim 37 on page 11.
Regarding examined claims 8-9, 16-17 and 20, reference claim 1 recites wherein the concentration of each type of microalgae in the microalgae consortium is at least 1x103 cells/ml.
Examined claims 1-4, 6-20 are rendered obvious over claims 1-6 of USP 9,428,425 in view of Ganuza and Kharbhanda. 



Closest Prior Art
The earliest effective U.S. filing date afforded the subject matter in instant claims 10, 12, 13, 16, 18 and 20 is 09/20/2012.
Claims 10 and 18 recite a microalgae consortium composition comprising Chlamydomonas moewusii, Cosmocladium perissum and Paenibacillus polymyxa and applying the composition to soil. 
The closest prior art is Kharbanda (US 6,602,500) which teaches Paenibacillus polymyxa strain PKB1 is capable of producing an antibiotic against fungi and teaches its use in pesticides and biocontrol agents (see col. 2 lines 22-33). Kharbanda teaches applying the strain as a fungicide to a medium in which the crop will be grown or adding to a mixture of compost and soil (see claims 13,14, see col. 35 lines 19-21). 
The prior art does not teach the use of Chlamydomonas moewusii and Cosmocladium perissum in algal compositions that are applied to soil.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657	

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657